Citation Nr: 1619318	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  11-05 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active duty service from July 1964 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the Veterans' petition to reopen his claims for service connection for bilateral hearing loss.  

Before the claims file was transferred to the Board, by a December 2015 rating action, the RO granted service connection for tinnitus and evaluated it as 10 percent disabling, effective April 15, 2009.  The Board finds that this grant of service connection for tinnitus constitutes a full award of the benefit sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for this disability; thus, this matter is not in appellate status.

This matter was previously before the Board in August 2015 at which time it was remanded for additional development.  It is now returned to the Board. 


FINDING OF FACT

The Veteran's current bilateral hearing loss is related to his history of in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

In the present appeal, the Veteran contends that he developed bilateral hearing loss due to exposure to extreme noises and sounds in service.  In considering the evidence of record, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  Because the Board is granting the benefit sought, a discussion as to whether VA met its duties to notify and assist the Veteran in substantiating his claim is not necessary at this time.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

VA specifically defines a hearing loss disability in terms of audiological testing.  See 38 C.F.R. § 3.385.  Results from the November 2009 and December 2015 audiological examinations establish that the Veteran has a current bilateral hearing loss disability that satisfies the criteria under 38 C.F.R. § 3.385 (2015).  The current disability element is therefore met.  

Turning to the second element required for service connection, review of the Veteran's service treatment records is negative for any complaints of, or treatment for, hearing problems.  

At the July 1964 enlistment examination, the clinical evaluation of the Veteran's ears and drums was shown to be normal, and on the authorized audiological evaluation pure tone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-5(5)
0(10)
-5(0)
LEFT
5(20)
-5(5)
-5(5)
0(10)
0(5)

(The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As these evaluations were conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) as shown below.).  

The remainder of the Veteran's service treatment records is negative for any notations or reports of hearing problems.  At the March 1971 separation examination, the clinical evaluation of the ears and drums was shown to be normal, and on the authorized audiological evaluation, the Veteran's auditory thresholds, albeit somewhat indecipherable, appear to have been recorded as 0 in the frequencies 500, 1000, 2000, and 4000 Hertz.  

However, the Veteran's military occupational specialty (MOS) during his initial period of service [July 1964 - March 1967]was that of Light Weapons Infantryman which has a high probability for hazardous noise exposure.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" probability of exposure to hazardous noise, exposure to such noise will be accepted for purposes of establishing the in-service event.).  As such, the Board finds the Veteran's account of noise exposure in service to be credible as it is consistent with his MOS.  

The remaining question is whether the Veteran's current bilateral hearing loss is related to his active service.  The Veteran submitted a private medical opinion from his private physician, M.B., D.O., dated in April 2009.  In this opinion, Dr. B. reflected that, after reviewing the Veteran's service treatment records, and taking into consideration his history of hearing loss, he felt that such hearing loss was a result of the Veteran's participation in the military.  

At the November 2009 VA audiological evaluation, the VA audiologist acknowledged the Veteran's in-service noise exposure, to include his exposure to gunfire and artillery noise, and further noted that the Veteran denied a history of occupational and/or recreational noise exposure post service.  After conducting an audiological evaluation of the Veteran, the VA audiologist diagnosed him with having mild to moderately severe sensorineural hearing loss in the right ear, and mild to severe sensorineural hearing loss in the left ear.  According to the VA audiologist, the Veteran's hearing loss was less likely as not caused by or a result of the noise trauma he had exposure to while serving in the Army.  In reaching this conclusion, the VA examiner noted that the induction and separation audiograms reflected normal hearing bilaterally.  

Pursuant to the August 2015 Board remand, the Veteran was afforded an additional VA audiological evaluation in December 2015, during which time, another VA audiologist reviewed his service treatment records, and conducted an audiological evaluation of the Veteran.  Based on the audiometric findings, the audiologist diagnosed the Veteran with having bilateral sensorineural hearing loss, and determined that said hearing loss was less likely as not caused by or a result of an event in military service.  In reaching this conclusion, the VA examiner explained that the Veteran currently had normal hearing in each ear for the adjudication frequencies of 500 to 4000 Hertz, that bilateral normal hearing was recorded at the entrance and separation examinations, and that there was no significant in-service threshold shift present.  According to the examiner, the service treatment records were silent for any evidence or signs of hearing loss.  

The Board does not find the November 2009 and December 2015 medical opinions to be adequate.  First, at the December 2015 VA audiological examination, the Veteran's auditory thresholds for the frequencies 500, 1000, 2000, 3000 and 4000 Hertz were shown to be 40, 45, 55, 85, and 85 in the right ear, and his auditory thresholds for the same frequencies were shown to be 40, 55, 60, 95, and 85 in the left ear.  As such, the December 2015 VA examiner appears to have made a typographical error when noting that the Veteran currently had normal hearing in each ear.  Moreover, neither examiner explained the basis for their negative nexus opinions regarding the Veteran's bilateral hearing loss.  To the extent that the opinions are based on the Veteran's normal hearing at discharge, and the lack of evidence showing a threshold shift in service, neither audiologist provided an explanation as to why such evidence, or lack thereof, is significant, nor did the audiologists address the impact of the Veteran's in-service noise exposure.  Furthermore, the December 2015 VA audiologist did not explain why he related the Veteran's tinnitus to his in-service noise exposure but did not relate his hearing loss to the same.  The Veteran denied any occupational and recreational noise exposure post-service, and the evidence of record reflects that his initial exposure to extreme noises occurred during his military service.  Indeed, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between in-service exposure to loud noise and a current disability.  See Hensley  v. Brown, 5 Vet. App. 155.  

Without further discussion regarding the significance of normal hearing at separation from service or an indication as to why delayed onset hearing loss would weigh against a finding that such hearing loss was related to service, the Board 
finds that both examiners' opinions are not supported by an adequate rationale and are therefore inadequate for the Board to rely upon in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two"); Stefl v. Nicholson, 21 Vet. App. 120, 24 (2007) (stating that the examiner must support his or her conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions).

The Veteran has described a history of exposure to loud sounds in service and has attributed his current hearing loss to his exposure to acoustic trauma in service.  The Veteran is competent to report his experiences and symptoms in service, and the Board finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  In considering the evidence of record, the Board finds that the Veteran's current hearing loss cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  In arriving at this decision, the Board relies on the Veteran's conceded in-service noise exposure, his contentions of ongoing hearing problems since service, and the April 2009 positive opinion issued by Dr. B.  In addition, the Board notes that the RO granted the Veteran's claim for service connection for tinnitus based on the same claim of noise exposure in the December 2015 rating decision.  The fact that the Veteran has been granted compensation for a service-related audiology problem adds to the credibility of his contention that his hearing loss is related to service because "an associated hearing loss is usually present" with tinnitus.  The Merck  Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.

When weighing this evidence against the November 2009 and December 2015 VA opinions, the Board finds that the evidence is at least in equipoise that the Veteran's hearing loss is related to his conceded in-service noise exposure.  Accordingly, service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


